     Case 2:20-cv-02268-JCM-VCF Document 14 Filed 01/28/21 Page 1 of 3



1    Scott E. Gizer, Esq., Nevada Bar No. 12216
       sgizer@earlysullivan.com
2    Sophia S. Lau, Esq., Nevada Bar No. 13365
       slau@earlysullivan.com
3    EARLY SULLIVAN WRIGHT
       GIZER & McRAE LLP
4    8716 Spanish Ridge Avenue, Suite 105
     Las Vegas, Nevada 89148
5    Telephone: (702) 331-7593
     Facsimile: (702) 331-1652
6
     Kevin S. Sinclair, State Bar Number 12277
7      ksinclair@sinclairbraun.com
     SINCLAIR BRAUN LLP
8    16501 Ventura Blvd, Suite 400
     Encino, California 91436
9    Telephone: (213) 429-6100
     Facsimile: (213) 429-6101
10
     Attorneys for Defendants
11   CHICAGO TITLE INSURANCE COMPANY and UNITED
     TITLE OF NEVADA, INC.
12
     DESIGNATED LOCAL COUNSEL FOR SERVICE OF
13   PROCESS ON SINCLAIR BRAUN LLP PER L.R. IA 11-1(b)
14   Gary L. Compton, State Bar No. 1652
     2950 E. Flamingo Road, Suite L
15   Las Vegas, Nevada 89121
16                               UNITED STATES DISTRICT COURT
17                                        DISTRICT OF NEVADA
18     DEUTSCHE BANK NATIONAL TRUST                     Case No.: 2:20-CV-02268-JCM-VCF
       COMPANY,
19                                                      STIPULATION AND ORDER TO
                             Plaintiff,                 EXTEND TIME TO RESPOND TO
20                                                      COMPLAINT (ECF No. 1)
                      vs.
21                                                      (FIRST REQUEST)
       FIDELITY NATIONAL TITLE GROUP,
22     INC. et al.,
23                           Defendants.
24

25
            COMES NOW defendants Chicago Title Insurance Company (“Chicago Title”) and

26
     United Title of Nevada, Inc. (“United Title”) (collectively “Defendants”) and plaintiff Deutsche

27   Bank National Trust Company (“Deutsche Bank”), by and through their respective attorneys of

28   record, which hereby agree and stipulate as follows:

                                             1
               STIPULATION AND ORDER TO EXTEND TIME TO RESPOND TO COMPLAINT
      Case 2:20-cv-02268-JCM-VCF Document 14 Filed 01/28/21 Page 2 of 3



1           1.       On December 15, 2020 Deutsche Bank filed its complaint in the Eighth Judicial
2    District Court for the State of Nevada;
3           2.       On December 15, 2020, Chicago Title removed the instant case to the United
4    States District Court for the State of Nevada (ECF No. 1);
5           3.       On January 8, 2021, Deutsche Bank served its complaint on Chicago Title and
6    United Title;
7           4.       Chicago Title’s and United Title’s respective responses to Deutsche Bank’s
8    complaint are currently due on Friday, January 29, 2021;
9           5.       Counsel for Defendants request a 31-day extension until Monday, March 1, 2021
10   for Defendants to file their respective responses to Deutsche Bank’s complaint to afford
11   Defendants’ counsel additional time to review and respond to Deutsche Bank’s complaint.
12          6.       Counsel for Deutsche Bank does not oppose the requested extension;
13          7.       This is the first request for an extension made by counsel for Defendants, which is
14   made in good faith and not for the purposes of delay.
15          8.       This stipulation is entered into without waiving any of Defendants’ objections
16   under Fed. R. Civ. P. 12.
17   //
18   //
19   //
20   //
21   //
22   //
23   //
24   //
25   //
26   //
27   //
28   //

                                               2
                 STIPULATION AND ORDER TO EXTEND TIME TO RESPOND TO COMPLAINT
     Case 2:20-cv-02268-JCM-VCF Document 14 Filed 01/28/21 Page 3 of 3



1           IT IS SO STIPULATED that Defendants’ respective deadlines to respond to the
2    complaint is hereby extended through and including March 1, 2021.
3    Dated: January 27, 2021                    SINCLAIR BRAUN LLP
4

5                                               By:     /s/-Kevin S. Sinclair
                                                      KEVIN S. SINCLAIR
6                                                     Attorneys for Defendant
                                                      CHICAGO TITLE INSURANCE COMPANY
7                                                     and UNITED TITLE OF NEVADA, INC.
8    Dated: January 27, 2021                    WRIGHT FINLAY & ZAK, LLP
9

10                                              By:    /s/-Darren T. Brenner
                                                      DARRENT T. BRENNER
11
                                                      Attorneys for Plaintiff
                                                      DEUTSCHE BANK NATIONAL TRUST
12
                                                      COMPANY
13
     IT IS SO ORDERED.
14                                   January
                        28th day of _____________,
            Dated this _____                       2021.
15
                                                __________________________________________
16                                              CAM FERENBACH
                                                UNITED STATES MAGISTRATE JUDGE
17

18

19

20

21

22

23

24

25

26

27

28

                                            3
              STIPULATION AND ORDER TO EXTEND TIME TO RESPOND TO COMPLAINT
